Notice of Pre-AIA  or AIA  Status
Claims 1, 3-7, 15, 17-18 and 20-22 are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Applicant’s Argument: Applicant argues the official notice of claim 8 is improper.
Examiner’s Response: No Official Notice of claim 8 was taken, it is unclear what Applicant is referring to. Every claim limitation has a prior art mapping with specific citations provided to demonstrate how the limitation is rendered obvious.
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “at least one room photograph”, in line 37, which is improper because there is a previous recitation of at least one room photograph.  Suggested correction is for the limitation to read “the least one room photograph”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “at least one room photograph” will be interpreted as “the least one room photograph” that is present in the preceding limitation.

Claim 15 is objected to because of the following informalities: the claim recites “at least one room photograph”, in lines 40-41, which is improper because there is a previous recitation of at least one room photograph.  Suggested correction is for the limitation to read “the least one room photograph”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “at least one room photograph” will be interpreted as “the least one room photograph” that is present in the preceding limitation.

Claim 20 is objected to because of the following informalities: the claim recites “at least one room photograph”, in lines 39-40, which is improper because there is a previous recitation of at least one room photograph.  Suggested correction is for the limitation to read “the least one room photograph”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “at least one room photograph” will be interpreted as “the least one room photograph” that is present in the preceding limitation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 15, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Havenly, Havenly.com Internet Archive from 4/15/2017, (hereinafter “Havenly”), in view of Hoguet USPPN 2009/0138113, (hereinafter “Hoguet”), in view of Mohammed et al. USPPN 2014/0025660 (hereinafter “Mohammed”), in view of Ganong et al. USPPN 2017/0124385 (hereinafter “Ganong”).

Regarding claim 1, Havenly teaches storing, on a network site, room photographs received from a first client device of an expert user that is designated as an expert on the network site, each room photograph depicting a set of different types of physical items included in the room photograph by the expert user; (https://havenly.com/what-you-get/, Pages 1-3, Ideas 1-3, https://havenly.com/how-it-works/, What They’ve done,  A Designer (expert user) that has been designated by Havenly, selects (likes) a plurality of items including a couch, a coffee table, pillows… on the Havenly website to send to the customer in a photo of their existing room, Additionally, previous Havenly projects including multiple objects of the same type showcased in a room designed by the expert, are stored on the website)

Examiner’s Note: All of the items are stored for the user to view in the previous Havenly projects.

generating, on the network site…, comprising item … identifying each physical item in each of the room photographs, each item … depicted in a same room photograph of the room photographs uploaded by the first client device; (https://havenly.com/what-you-get/, Pages 1-4, https://havenly.com/how-it-works/, What They’ve done, The website stores each item depicted in a room of items given from the expert, in a plurality of different room configurations, as uploaded by the expert)
receiving, from a second client device of a non-expert user designated as a non-expert on the network site, criteria data specifying a design motif for physical items; (https://havenly.com/how-it-works/, Page 9, How it works, Discover your style, The user (non-expert), who is paying for the designer’s expertise, picks their style (design motif) on their device which is used to pair them with a designer and provide the style for the items in their design)
causing, on the second client device, presentation of a plurality of physical items on the network site that correspond to the criteria data, the plurality of physical items including a first item of a first item type and a second item of a second item type, (https://havenly.com/what-you-get/, Pages 1-4, Ideas 1-3, https://havenly.com/how-it-works/, What They’ve done, The user sees the plurality of items, chairs, couches, rugs, tables, chosen by the designer that match the criteria on the website, including items liked by the designer from previous projects)
receiving a request from the second client device to replace the first item with a replacement item that matches the design motif of the criteria data, (https://havenly.com/what-you-get/, Pages 1-4, feedback is provided to the expert of items to replace for the final layout)
the request being generated on the second client device using a Graphical User Interface (GUI) element, (https://havenly.com/what-you-get/, Pages 1-4, the examples provided are computerized and the client provides computerized feedback to the designer through the GUI of their computer)
the room photographs being received by the network site from the first client device of the expert user before the request is received from the non-expert user that requests replacement of the first item with the replacement item that matches the design motif; (https://havenly.com/what-you-get/, Pages 1-4,The initial designs are received before the user requests replacement, then replacement items in the final layout are received from the expert user to the network site, where they are then sent to the user)
identify one or more replacement items as matching the design motif (https://havenly.com/what-you-get/, Pages 1-4, The replacement items in the final layout match the design motif)
automatically updating, on the second client device, the presentation with an updated plurality of physical items that depict the replacement item replacing the first item. (https://havenly.com/what-you-get/, Page 4, Room view, The items are presented to the user with the different items that were placed in the room after revisions, so the user can view the completed project on their device)
Havenly does not explicitly teach the GUI element being configured to receive selection of a new price level only for the first item to select the replacement item and not to replace other items in the plurality of physical items, selecting one of the candidate items as a replacement item of the first item type to replace the first item based on the replacement item having the new price level that is different from a current price level of the first item; and
Hoguet teaches the GUI element being configured to receive selection of a new price level only for the first item to select the replacement item and not to replace other items in the plurality of physical items, (Figures 2, 6, 7, 8, [0257], the single item (sink) is selected to satisfy the price criteria set by the user) 
selecting one of the candidate items as a replacement item of the first item type to replace the first item based on the replacement item having the new price level that is different from a current price level of the first item; and (Figures 2 and 7, [0160], [0257], A graphic user interface element allows the user to modify size, color, price, etc. from range of values that are possible for that product using an attribute of the item. The user can refine the search criteria by entering in a new price, multiple items that satisfy the new price level are presented)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Havenly with the teachings of Hoguet in order to implement a graphical user interface that allows a user to view and adjust the attributes of an object, including price, as both references deal with interior decorating. The teachings of Havenly would be modified by the teachings of Hoguet by including an additional filtering option, price. The benefit of doing so is a user can easily verify that a product is correct and it meets their search criteria. Additionally, with the greater level of detail, the 3D renderings of the actual products will be more accurate. (See Hoguet [0161]-[0162])
The combination of Havenly and Hoguet does not explicitly teach a graph database comprising … nodes… each item node connected by an edge in the graph database to one or more other item nodes, the first item having a first node that is connected in the graph database to a second node of the second item; generating a graph database query the graph database query identifying the one or more replacement items as matching the design motif by identifying additional nodes of candidate items of the first item type that are connected to the second node of the second item type applying the graph database query against the graph database to identify the additional nodes of the candidate items of the first item type that are connected to the second node of the second item type
Mohammed teaches a graph database comprising … nodes… each item node connected by an edge in the graph database to one or more other item nodes, (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], Nodes relating to users and things (physical items) associated with a user (likes), as well as edges that define relationships between the nodes, are stored in a personal ontology graph on a network comprising the internet)
the first item having a first node that is connected in the graph database to a second node of the second item; (Figures 3, 6 and 7, [0060]-[0067], The first item is connected to the same item that the second item is connected to)
generating a graph database query ([0043], [0100]-[0105], Based on the actions performed by the users device, the inference engine identifies items, through a query, for the user device)
the graph database query identifying the one or more replacement items as matching the design motif by identifying additional nodes of candidate items of the first item type that are connected to the second node of the second item type ([0043], [0100]-[0105], Based on the actions performed by the users device, the inference engine identifies items, through a query, for the user device; Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067],[0100]-[0105], [0160], inferences are generated based on items being connected to each other, based on this information, items are presented to the user)
applying the graph database query against the graph database to identify the additional nodes of the candidate items of the first item type that are connected to the second node of the second item type (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067],[0100]-[0105], [0160], inferences are generated based on items being connected to each other, based on this information, items are presented to the user)
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick graph database node system of Mohammed and incorporate it into the system of the combination of Havenly and Hoguet. The practice of suggesting replacement items that commonly are seen together and match a theme is well known in the interior design community (See Havenly https://havenly.com/what-you-get/, Pages 1-4, https://havenly.com/how-it-works/, What They’ve done; Houget Figures 2, 5, 7 and 28) and would follow in the graph database world where nodes are already used to associate things used in interior design (Mohammed Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067]). In addition since there are a finite number of identified, predictable potential solutions (i.e. interior design methods) to the recognized need (replacement items that match the theme of a room) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefits of grouping items that have been previously matched is known)
The combination of Havenly, Hoguet and Mohammed does not explicitly teach based on each of the candidate items of the additional nodes appearing with the second item in at least one room photograph from the first client device of the expert user; connected … based on each of the candidate items of the additional nodes appearing with the second item in at least one room photograph from the first client device of the expert user;
Gangong teaches based on each of the candidate items of the additional nodes appearing with the second item in at least one room photograph from the first client device of the expert user; (Figure 46, [0210], [0227], [0231], [0235], [0227], people that appear next to each other in a photo are connected by nodes, in addition to people and clothing, furniture can be connected as well)
connected … based on each of the candidate items of the additional nodes appearing with the second item in at least one room photograph from the first client device of the expert user; (Figure 46, [0210], [0227], [0231], [0235], [0227], people that appear next to each other in a photo are connected by nodes, in addition to people and clothing, furniture can be connected as well)
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick graph database node system of Gangong and incorporate it into the system of the combination of Havenly, Houget and Mohammed. The practice of suggesting replacement items that commonly are seen together and match a theme is well known in the interior design community (See Havenly https://havenly.com/what-you-get/, Pages 1-4, https://havenly.com/how-it-works/, What They’ve done; Houget Figures 2, 5, 7 and 28) and would follow in the graph database world where people or furniture are connected together based on appearing together in photos (Gangong Figure 46, [0210], [0227], [0231], [0235], [0227]). In addition since there are a finite number of identified, predictable potential solutions (i.e. interior design methods) to the recognized need (replacement items that are known through photographs to match the theme of a room) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefits of grouping items that have been previously photographed together is known)

Regarding claim 3, the combination of Havenly, Houget, Mohammed and Gangong teach the limitations of claim 1. Havenly teaches the first item and the replacement item are both in a same physical item category …. (https://havenly.com/what-you-get/, Pages 1-2, Ideas 1-3, https://havenly.com/how-it-works/, What They’ve done, A layout with items such as a couch (physical item category) is shown)
The combination of Havenly and Houget does not explicitly teach in the graph database.
Mohammed teaches in the graph database. (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], items are grouped in the graph database)

Regarding claim 4, the combination of Havenly, Houget, Mohammed and Gangong teach the limitations of claim 3. Havenly teaches wherein the same physical item category is from a plurality of physical item categories … including: a first category for a first type of furniture and a second category for a second type of furniture, wherein the first item is in the first category of the first type of furniture and the second item is in the second category of the second type of furniture. (https://havenly.com/what-you-get/, Pages 1-2, Ideas 1-3, A layout with items such as a couch (first physical item category), and a rug (second physical item category) is shown)
The combination of Havenly and Hoguet does not explicitly teach in the graph data structure
Mohammed teaches in the graph data structure (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], Using a trusted service, the personal information of personal ontology graph may be accessed)

Regarding claim 5, the combination of Havenly, Houget, Mohammed and Gangong teaches the limitations of claim 1. Havenly teaches wherein the criteria data includes at least one of: modern, minimalism, traditional, shabby-chic, eclectic, farmhouse, industrial, midcentury, rustic, Scandinavian, tropical, Victorian. (https://havenly.com/how-it-works/, Page 9, How it works, Discover your style, The user picks their style on their device, which is modern or costal for example.)

Regarding claim 6, the combination of Havenly, Houget, Mohammed and Gangong teaches the limitations of claim 1. Havenly teaches wherein the presentation is a three dimensional (3D) room render comprising 3D models of physical items. (https://havenly.com/what-you-get/, Page 4, Room view, The items are presented to the user with the different items that were placed in the room after revisions, so the user can view the completed project as it would be in their house (image or an environment) on their device.)

Regarding claim 7, the combination of Havenly, Houget, Mohammed and Gangong teaches the limitations of claim 6. Havenly does not explicitly teach wherein the presentation displays a 3D model of the first item, and wherein the updated plurality of physical items is updated by replacing the 3D model with another 3D model of the replacement item.
Houget teaches wherein the presentation displays a 3D model of the first item, and wherein the updated plurality of physical items is updated by replacing the 3D model with another 3D model of the replacement item. (Figures 2, 7, 19, 20, 38, 65 and 66, [0066], [0155], [0160], [0162], [0257], [0421], A user choses product sets with first physical items and then finalizes the product decisions with another defined product set containing second physical items)

In regards to claim 15, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 17, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 18, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 20, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 21, it is the computer readable medium embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 22, it is the computer readable medium embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Potgieter et al. WO 2007/138560: Also teaches the inclusion of items that meet a price level. As well as receiving help from an interior designer to make a room fit the clients needs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147